Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Desmond Ward appeals the district court’s order granting his motion for a sentence reduction under 18 U.S.C. *873§ 3582(c)(2) (2006) and lowering his sentence from 235 months to 188 months of imprisonment. We have reviewed the record and find no reversible error. Contrary to Ward’s arguments on appeal, he is not entitled to a further reduction in his sentence. See United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.), cert. denied, - U.S. -, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). Accordingly, we affirm for the reasons stated by the district court. United States v. Ward, No. 3:96-cr-00029-GCM-2 (W.D.N.C. May 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.